DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-6, 8-17, in the reply filed on March 8, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2012/0282548 (hereinafter referred to as Enomoto).
Enomoto, in [0010]-[0018], discloses that claimed resist composition that comprises a polymer (resin) wherein the resin’s solubility in the organic solvent is decreased by the action of an acid, and Enomoto, in [0667]-[0676], [0706], discloses that the resin includes a nitrogen containing compound (basic group) and is the same group recited in claim 9 as (b) (claims 1, 9).  Enomoto, in [0122]-[0123], [0134]-[0143], [0178], [0183], 1-aromatic ring structure) and in [0265]-[0266] discloses that the total amount of the repeating units P is at least about 20 mol% (claims 2, 5). Enomoto, in [0389], discloses that the weight average molecular weight of the resin (polymer) is at least about 15,000 (claims 3, 6). Enomoto, in [0010]-[0018], and [0873]-[0877], discloses that the radiation sensitive resin composition that comprises the claimed polymer includes a basic compound  and is the same compound recited as formula (Y) (claims 4, 14).  Enomoto, in [0032], [0393]-[0394], discloses that the resin comprises an acid-labile group (claims 8, 13).  Enomoto, in [0395]-[0396], discloses that the resist composition (radiation sensitive resin composition) also includes an acid generator (the claimed acid incrementor) (claims 10, 15). Enomoto, in [0298], [0315], [0317], [0325]-[0326], discloses that the resin further includes repeating units that include a hydroxyl group, a lactone 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 13, 2021.